As filed with the Securities and Exchange Commission on April 1, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:April 30, 2013 Date of reporting period:January 31, 2013 Item 1. Schedules of Investments. Kellner Merger Fund Schedule of Investments at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 92.4% Apparel Manufacturing - 10.8% Warnaco Group, Inc. (a)(c) $ Chemical Manufacturing - 3.5% MAP Pharmaceuticals, Inc. (a) YM Biosciences, Inc. (a)(b) Credit Intermediation and Related Activities - 13.8% First California Financial Group, Inc. (a) Hudson City Bancorp, Inc. (c) West Coast Bancorp (c) Fabricated Metal Product Manufacturing - 8.7% Shaw Group, Inc. (a)(c) Insurance Carriers and Related Activities - 16.4% Alterra Capital Holdings Ltd. (b) Coventry Health Care, Inc. (c) Seabright Holdings, Inc. (c) Machinery Manufacturing - 2.2% Robbins & Myers, Inc. Management of Companies and Enterprises - 2.6% Citizens Republic Bancorp, Inc. (a)(c) Merchant Wholesalers, Durable Good - 3.3% PSS World Medical, Inc. (a)(c) Oil and Gas Extraction - 14.3% Nexen, Inc. (b)(c) Plains Exploration & Production Co. (a)(c) Other Miscellaneous Manufacturing - 2.4% WMS Industries, Inc. (a) Plastics and Rubber Products Manufacturing - 0.6% Spartech Corp. (a) Professional, Scientific, and Technical Services - 4.4% Arbitron, Inc. (c) TNS, Inc. (a)(c) Publishing Industries (Except Internet) - 1.3% Retalix Ltd. (a)(b) Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 7.5% NYSE Euronext (c) Waste Management and Remediation Services - 0.6% EnergySolutions, Inc. (a) TOTAL COMMON STOCKS (Cost $3,074,672) REITS - 1.3% CreXus Investment Corp. TOTAL REITS (Cost $45,101) SHORT-TERM INVESTMENTS- 23.8% Fidelity Institutional Money Market Portfolio, Class I, 0.12% (d) TOTAL SHORT-TERM INVESTMENTS (Cost $823,393) Total Investments in Securities (Cost $3,943,166) - 117.5% Liabilities in Excess of Other Assets - (17.5)% ) NET ASSETS - 100.0% $ (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of the security has been segregated for open short positions. (d) Rate shown is the 7-day annualized yield as of January 31, 2013. ADR American Depository Receipt REIT Real Estate Investment Trust Kellner Merger Fund Schedule of Securities Sold Short at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 33.1% Apparel Manufacturing - 3.2% PVH Corp. $ Chemical Manufacturing - 0.5% PolyOne Corp. Credit Intermediation and Related Activities - 13.5% Columbia Banking System, Inc. FirstMerit Corp. M&T Bank Corp. PacWest Bancorp Heavy and Civil Engineering Construction - 1.2% Chicago Bridge & Iron Co. N.V. - ADR Insurance Carriers and Related Activities - 6.5% Aetna, Inc. Markel Corp. (a) Mining (Except Oil and Gas) - 3.1% Freeport-McMoRan Copper & Gold, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 5.1% IntercontinentalExchange, Inc. (a) TOTAL COMMON STOCKS (Proceeds $1,067,716) Total Securities Sold Short (Proceeds $1,067,716) $ (a) Non-income producing security. ADR American Depository Receipt Note 1 – Securities Valuation The Kellner Merger Fund’s (the “Fund”) investments are carried at their fair value. Equity securities, including common stocks, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”). These procedures consider many factors, including the type of security, size of holding, trading volume and news events. Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of January 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks Administrative Support and Waste Management $- $- Finance and Insurance - - Information - - Management of Companies and Enterprises - - Manufacturing - - Mining, Quarrying, and Oil and Gas Extraction - - Professional, Scientific, and Technical Services - - Wholesale Trade - - Total Common Stocks - - REITS - - Short-Term Investments - - Total Investments in Securities $- $- $ 4,071,067 Securities Sold Short $- $- $ 1,146,036 Refer to the Fund’s Schedule of Investments for a detailed break-out of common stocks by industry classification.Transfers between levels are recognized at January 31, 2013, the end of the reporting period.The Fund recognized no transfers to/from Level 1 or Level 2.There were no Level 3 securities held in the Fund during the period ended January 31, 2013. Note 2 – Federal Income Taxes The cost basis of investments for federal income tax purposes at January 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not include tax adjustments. Item 2. Controls and Procedures. (a) The Registrant’s President/Principal Executive Officer and Treasurer/Principal Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d))that occurred during the Registrant's last fiscal quarter that has materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)*/s/ Douglas G. Hess Douglas G. Hess, President Date 4/1/2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Douglas G. Hess Douglas G. Hess, President Date 4/1/2013 By (Signature and Title)*/s/ Cheryl L. King Cheryl L. King, Treasurer Date 4/1/2013 * Print the name and title of each signing officer under his or her signature.
